Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  In the limitation “wherein the 3D environmental simulator is configured simulate a 3D environment” the article “to” is missing between the words “configured” and “simulate”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 10-16, 18, & 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Farabet et al. (US20190303759A1) hereinafter Farabet. 
Regarding claim 1, Farabet distinctly discloses:
“A vehicle test system comprising:”
([0005] “Embodiments of the present disclosure relate training, testing, and verifying autonomous machines using simulated environments. Systems and methods are disclosed for training, testing, and/or verifying one or more features of a real-world system—such as a software stack for use in autonomous vehicles and/or robots.”).  The reference clearly discloses a test system for autonomous vehicles. 

“a vehicle simulator comprising hardware from a vehicle to be tested;”
([0007] “In some examples, vehicle hardware configured for installation within an autonomous vehicle may be used to execute the software stack(s) within the simulated environment.”) The hardware configured for installation within an autonomous vehicle is the hardware from a vehicle to be tested.

“a controller coupled to the vehicle simulator configured to provide control inputs to devices for the vehicle simulator;” ([0130] “The controller(s) 1136 may provide the signals for controlling one or more components and/or systems of the vehicle 102”, [0145] “The controller(s) 1136 may be coupled to any of the various other components and systems of the vehicle 102, and may be used for control of the vehicle 102, artificial intelligence of the vehicle 102, infotainment for the vehicle 102, and/or the like.”) The vehicle is part of the vehicle simulator. A controller coupled to the vehicle is then a controller coupled to the vehicle simulator. 

“and a 3D environmental simulator coupled to the vehicle simulator,”
([0052] “The global simulation may be maintained within an engine (e.g., a game engine), or other software-development environment, that may include a rendering engine (e.g., for 2D and/or 3D graphics)”). The rendering engine is the environmental simulator.  

“wherein the 3D environmental simulator is configured simulate a 3D environment” ([0052] “the simulation system 400—e.g., represented by simulation systems 400A, 400B, 400C, and 400D, described in more detail herein—may generate a global simulation that simulates a virtual world or environment (e.g., a simulated environment)”, [0052] “The global simulation may be maintained within an engine (e.g., a game engine), or other software-development environment, that may include a rendering engine (e.g., for 2D and/or 3D graphics)”). The rendering engine is a subset of the simulation system. The virtual world or environment produced by the simulator is the 3D environment.

“and movement of a vehicle simulated by the vehicle simulator in the 3D environment based on control inputs to devices for the vehicle simulator.” ([0091] “The AI controller may compute desired steering, acceleration, and/or braking, and may apply those values to the virtual objects”, [0129] “the controller(s) may send signals to operate the vehicle brakes via one or more brake actuators 1148, to operate the steering system 1154 via one or more steering actuators 1156, to operate the propulsion system 1150 via one or more throttle/accelerators 1152. The controller(s) 1136 may include one or more onboard (e.g., integrated) computing devices”). The steering, acceleration, and breaking 


Regarding claim 2, Farabet discloses the system of claim 1 as above. 
Farabet additionally distinctly discloses:
“wherein the vehicle simulator is configured to receive additional input by one or more actual or simulated sensors.”  ([0034] “The process 118 may include data ingestion of new driving data (e.g., sensor data) captured and/or generated by one or more vehicles 102 in real-world environments and/or simulated or virtual sensor data from one or more simulated environments.”, [0062] “For example, the sensor data (e.g., image data) may be transmitted over an HDMI to LVDS connection between the simulator component(s) 402 and the vehicle simulator component(s) 406.”) . The reference clearly teaches the simulation receiving input from sensors. 

Regarding claim 3, Farabet discloses the system of claim 2 as above. 
Farabet additionally distinctly discloses:
“further comprising one or more simulated sensors such that the 3D environmental simulator is configured to send data from the 3D environmental simulator, as sensor data, to the vehicle simulator based on simulated sensor detection of a virtual environment simulated by the 3D environmental simulator.” ([0062] “For example, the sensor data (e.g., image data) may be transmitted over an HDMI to LVDS connection between the simulator component(s) 402 and the vehicle simulator component(s) 406.”, [0063] “The virtual vehicle being simulated may include any number of sensors (e.g., virtual or simulated sensors) that may correspond to one or more of the sensors described herein at least with respect to FIGS. 11A-11C. In some examples, each sensor of the vehicle may correspond to, or be hosted by, one of the GPUs 404. For example, processing for a LIDAR sensor may be executed on a first GPU 404, processing for a wide-view camera may be executed on a second GPU 404, processing for a RADAR sensor may be executed on a third GPU, and so on. As such, the processing of each sensor with respect to the simulated environment may be capable of executing in parallel with each other sensor using a plurality of GPUs 404 to enable real-time simulation.”, [0066] “In any examples, once the sensor data representative of a field(s) of view of the sensor(s) of the vehicle in the simulated environment has been generated and/or processed (e.g., using one or more codecs, as described herein), the sensor data (and/or encoded sensor data) may be used by the software stack(s)”) The “sensor data representative of a field(s) of view of the sensor(s) of the vehicle in the simulated environment” is the simulated sensor detection of a virtual environment simulated by the 3D environmental simulator. The use of this data by the software stacks in combination with the sensor data being transmitted between the simulator and vehicle simulator components teaches “the 3D environmental simulator is configured to send data from the 3D environmental simulator”.

Regarding claim 4, Farabet discloses the system of claim 2 as above. 

“The vehicle test system of claim 2, wherein the 3D environmental simulator is configured to provide sensor data previously gathered by physical sensors in a real environment.” ([0033] “As such, the system 100 may include a re-simulation system that uses physical sensor data generated by vehicle(s) 102 in real-world environments to train, test, verify, and/or validate one or more DNNs for use in the software stack(s) 116. In some examples, as described herein, the re-simulation system 100 may overlap with simulation system(s) 400A, 400B, 400C, and/or 400D in that at least some of the testing, training, verification, and/or validation may be performed within a simulated environment.”, [0035] “The data store(s) 120 may store sensor data and/or virtual sensor data generated by one or more real-world sensors of one or more vehicle(s) 102 and/or virtual sensors of one or more virtual vehicles, respectively.”)  The simulation/re-simulation systems 400A, 400B and 400C include the environment simulator. The simulation engine uses physical sensor data from real environments to perform the simulation. 

Regarding claim 5, Farabet discloses the system of claim 4 as above. 
Farabet additionally distinctly discloses:
“further comprising a removable storage device from an actual vehicle attached to the vehicle simulator to transfer collected data to the controller for integration into the simulation.” ([0035] “The data store(s) 120 may store sensor data and/or virtual sensor data generated by one or more real-world sensors of one or more vehicle(s) 102 and/or virtual sensors of one or more virtual vehicles, respectively.”, [0036] “Data ingestion 122 may include generating and/or recording the data output by the vehicle(s) 102 autonomous vehicle platform (e.g., the vehicle hardware 104 and/or the software stack(s) 116). For a non-limiting example, the data may be written out to solid state drives (SSDs) and/or downloaded by wire and/or wirelessly to the data store(s) 120.”) A common form of solid state drive is the thumb or pen drive which is easily removed from one computer and coupled to another such as from a vehicle to a data store.

Regarding claim 6, Farabet discloses the system of claim 1 as above. 
Farabet additionally distinctly discloses:
“The vehicle test system of claim 1, wherein the 3D environmental simulator comprises a display, which comprises a head mounted device.” [0069] (“This data may be used to generate an instance of the simulated environment corresponding to the field of view of a remote operator of the virtual vehicle controlled by the remote operator, and the portion of the simulated environment may be projected on a display (e.g., a display of a VR headset, a computer or television display, etc.) for assisting the remote operator in controlling the virtual vehicle through the simulated environment 410”) The VR headset is the head mounted device. 

Regarding claim 8, Farabet discloses the system of claim 1 as above. 
Farabet additionally distinctly discloses:
The vehicle test system of claim 1, wherein the 3D environmental simulator is configured to simulate a 3D environment using data collected from a vehicle in a real environment. ([0033] “As such, the system 100 may include a re-simulation system that uses physical sensor data generated by vehicle(s) 102 in real-world environments to train, test, verify, and/or validate one or more DNNs for use in the software stack(s) 116. In some examples, as described herein, the re-simulation system 100 may overlap with simulation system(s) 400A, 400B, 400C, and/or 400D in that at least some of the testing, training, verification, and/or validation may be performed within a simulated environment.”, [0061] “In some examples, the simulated environment may be rendered, at least in part, using one or more DNNs, such as generative adversarial neural networks (GANs). For example, real-world data may be collected, such as real-world data captured by autonomous vehicles (e.g., camera(s), LIDAR sensor(s), RADAR sensor(s), etc.), robots, and/or other objects, as well as real-world data that may be captured by any sensors (e.g., images or video pulled from data stores, online resources such as search engines, etc.). The real-world data may then be segmented, classified, and/or categorized, such as by labeling differing portions of the real-world data based on class (e.g., for an image of a landscape, portions of the image—such as pixels or groups of pixels—may be labeled as car, sky, tree, road, building, water, waterfall, vehicle, bus, truck, sedan, etc.). A GAN (or other DNN) may then be trained using the segmented, classified, and/or categorized data to generate new versions of the different types of objects, landscapes, and/or other features as graphics within the simulated environment.”) The use of data collected by a vehicle in a real world environment to train a DNN that generates the 



Regarding claim 10, Farabet discloses the system of claim 1 as above. 
Farabet additionally distinctly discloses:
“The vehicle test system of claim 1, wherein the controller comprises a handheld portable for a vehicle” ([0245] “The disclosure may be described in the general context of computer code or machine-useable instructions, including computer-executable instructions such as program modules, being executed by a computer or other machine, such as a personal data assistant or other handheld device.”) The computers of the reference are for vehicles and vehicle simulations. The reference discloses that any of them including the controller can be replaced by a handheld device.

Regarding claim 11, Farabet discloses the system of claim 1 as above. 
Farabet additionally distinctly discloses:
“The vehicle test system of claim 1, wherein the controller comprises a general purpose computer system, with appropriate hardware and software to form a special purpose computer system for controlling a vehicle” ([103] “The simulation system 600B may, at least partly, reside in the cloud and may communicate over one or more networks, such as but not limited to those described herein (e.g., with respect to network 1190 of FIG. 1D), with one or more GPU platforms 624 (e.g., that may include GPUs, CPUs, TPUS, and/or other processor types) and/or one or more HIL platforms 626 (e.g., which may include some or all of the components from the vehicle simulator component(s) 406, described herein).”, [0129] “Controller(s) 1136, which may include one or more system on chips (SoCs) 1104 (FIG. 11C) and/or GPU(s)”, [0183] “The SoC(s) 1104 may be an end-to-end platform with a flexible architecture that spans automation levels 3-5, thereby providing a comprehensive functional safety architecture that leverages and makes efficient use of computer vision and ADAS techniques for diversity and redundancy, provides a platform for a flexible, reliable driving software stack, along with deep learning tools. The SoC(s) 1104 may be faster, more reliable, and even more energy-efficient and space-efficient than conventional systems. For example, the accelerator(s) 1114, when combined with the CPU(s) 1106, the GPU(s) 1108, and the data store(s) 1116, may provide for a fast, efficient platform for level 3-5 autonomous vehicles.”) Appropriate hardware and software for controlling a vehicle is disclosed by the combination of accelerators CPU’s, GPU’s and data stores for level 3-5 autonomous vehicles. 
Regarding claim 12
Farabet distinctly discloses:
“A method for creating three-dimensional simulations of unmanned undersea vehicles comprising:” ([0005] “Embodiments of the present disclosure relate training, testing, and verifying autonomous machines using simulated environments. Systems and methods are disclosed for training, testing, and/or verifying one or more features of a real-world system—such as a software stack for use in autonomous vehicles and/or robots.”, [0058] “Although described with respect to a driving environment, this is not intended to be limiting, and the simulated environment may include an indoor environment (e.g., for a robot, a drone, etc.), an aerial environment (e.g., for a UAV, a drone, an airplane, etc.), an aquatic environment (e.g., for a boat, a ship, a submarine, etc.), and/or another environment type.”,[0052] “The global simulation may be maintained within an engine (e.g., a game engine), or other software-development environment, that may include a rendering engine (e.g., for 2D and/or 3D graphics)”) A submarine is in undersea vehicle. The rendering engine produces 3D simulations

“at a vehicle simulator comprising hardware from a vehicle to be tested,” ([0007] “In some examples, vehicle hardware configured for installation within an autonomous vehicle may be used to execute the software stack(s) within the simulated environment.”) The hardware configured for installation within an autonomous vehicle is the hardware from a vehicle to be tested.

“receiving control inputs, from a controller coupled to the vehicle simulator, to provide control inputs to devices for the vehicle simulator;” ([0130] “The controller(s) 1136 may provide the signals for controlling one or more components and/or systems of the vehicle 102”, [0145] “The controller(s) 1136 may be coupled to any of the various other components and systems of the vehicle 102, and may be used for control of the vehicle 102, artificial intelligence of the vehicle 102, infotainment for the vehicle 102, and/or the like.”) The vehicle is part of the vehicle simulator. A controller coupled to the vehicle is then a controller coupled to the vehicle simulator.

“and at a 3D environmental simulator coupled to the vehicle simulator,” ([0052] “The global simulation may be maintained within an engine (e.g., a game engine), or other software-development environment, that may include a rendering engine (e.g., for 2D and/or 3D graphics)”). The rendering engine is the environmental simulator.  

simulating a 3D environment and movement of a vehicle simulated by the vehicle simulator in the 3D environment based on control inputs to devices for the vehicle simulator and outputs from the vehicle simulator. ([0091] “The AI controller may compute desired steering, acceleration, and/or braking, and may apply those values to the virtual objects”, [0129] “the controller(s) may send signals to operate the vehicle brakes via one or more brake actuators 1148, to operate the steering system 1154 via one or more steering actuators 1156, to operate the propulsion system 1150 via one or more throttle/accelerators 1152. The controller(s) 1136 may include one or more onboard (e.g., integrated) computing devices”). The steering, acceleration, and breaking are the movement of a vehicle. The input from the AI controller for the steering, acceleration, and breaking is the control input to devices for the vehicle simulator. 

Regarding claim 13
Farabet distinctly discloses the method of claim 12.

“further comprising the vehicle simulator receiving additional input by one or more actual or simulated sensors.” ([0034] “The process 118 may include data ingestion of new driving data (e.g., sensor data) captured and/or generated by one or more vehicles 102 in real-world environments and/or simulated or virtual sensor data from one or more simulated environments.”, [0062] “For example, the sensor data (e.g., image data) may be transmitted over an HDMI to LVDS connection between the simulator component(s) 402 and the vehicle simulator component(s) 406.”)  The reference clearly teaches the simulation receiving input from sensors.

Regarding claim 14
Farabet distinctly discloses the method of claim 13.
Farabet additionally distinctly discloses:
“wherein receiving additional input comprises receiving additional input from one or more simulated sensors simulated by the 3D environmental simulator sending data from the 3D environmental simulator, as sensor data, to the vehicle simulator based on simulated sensor detection of a virtual environment simulated by the 3D environmental simulator” ([0062] “For example, the sensor data (e.g., image data) may be transmitted over an HDMI to LVDS connection between the simulator component(s) 402 and the vehicle simulator component(s) 406.”, [0063] “The virtual vehicle being simulated may include any number of sensors (e.g., virtual or simulated sensors) that may correspond to one or more of the sensors described herein at least with respect to FIGS. 11A-11C. In some examples, each sensor of the vehicle may correspond to, or be hosted by, one of the GPUs 404. For example, processing for a LIDAR sensor may be executed on a first GPU 404, processing for a wide-view camera may be executed on a second GPU 404, processing for a RADAR sensor may be executed on a third GPU, and so on. As such, the processing of each sensor with respect to the simulated environment may be capable of executing in parallel with each other sensor using a plurality of GPUs 404 to enable real-time simulation.”, [0066] “In any examples, once the sensor data representative of a field(s) of view of the sensor(s) of the vehicle in the simulated environment has been generated and/or processed (e.g., using one or more codecs, as described herein), the sensor data (and/or encoded sensor data) may be used by the software stack(s)”) The “sensor data representative of a field(s) of view of the sensor(s) of the vehicle in the simulated environment” is the simulated sensor detection of a virtual environment simulated by the 3D environmental simulator. The use of this data by the software stacks in combination with the sensor data being transmitted between the simulator and vehicle simulator components teaches the environmental simulator sending data from the 3D environmental simulator to the to the vehicle simulator as sensor data.

Regarding claim 15
Farabet distinctly discloses the method of claim 13.
Farabet additionally distinctly discloses:
“wherein receiving additional input comprises receiving additional input from the 3D environmental simulator providing sensor data previously gathered by physical sensors in a real environment.” ([0033] “As such, the system 100 may include a re-simulation system that uses physical sensor data generated by vehicle(s) 102 in real-world environments to train, test, verify, and/or validate one or more DNNs for use in the software stack(s) 116. In some examples, as described herein, the re-simulation system 100 may overlap with simulation system(s) 400A, 400B, 400C, and/or 400D in that at least some of the testing, training, verification, and/or validation may be performed within a simulated environment.”, [0035] “The data store(s) 120 may store sensor data and/or virtual sensor data generated by one or more real-world sensors of one or more vehicle(s) 102 and/or virtual sensors of one or more virtual vehicles, respectively.”)  The simulation/re-simulation systems 400A, 400B and 400C include the environment simulator. The simulation engine uses physical sensor data from real environments to perform the simulation.

Regarding claim 16
Farabet distinctly discloses the method of claim 12.
Farabet additionally distinctly discloses:
“further comprising the 3D environmental simulator displaying a 3D simulation to a head mounted device.” [0069] (“This data may be used to generate an instance of the simulated environment corresponding to the field of view of a remote operator of the virtual vehicle controlled by the remote operator, and the portion of the simulated environment may be projected on a display (e.g., a display of a VR headset, a computer or television display, etc.) for assisting the remote operator in controlling the virtual vehicle through the simulated environment 410”) The VR headset is the head mounted device.


Regarding claim 18
Farabet distinctly discloses the method of claim 12.
Farabet additionally distinctly discloses:
“wherein simulating a 3D environment is performed using data collected from a vehicle in a real environment. ([0033] “As such, the system 100 may include a re-simulation system that uses physical sensor data generated by vehicle(s) 102 in real-world environments to train, test, verify, and/or validate one or more DNNs for use in the software stack(s) 116. In some examples, as described herein, the re-simulation system 100 may overlap with simulation system(s) 400A, 400B, 400C, and/or 400D in that at least some of the testing, training, verification, and/or validation may be performed within a simulated environment.”, [0061] “In some examples, the simulated environment may be rendered, at least in part, using one or more DNNs, such as generative adversarial neural networks (GANs). For example, real-world data may be collected, such as real-world data captured by autonomous vehicles (e.g., camera(s), LIDAR sensor(s), RADAR sensor(s), etc.), robots, and/or other objects, as well as real-world data that may be captured by any sensors (e.g., images or video pulled from data stores, online resources such as search engines, etc.). The real-world data may then be segmented, classified, and/or categorized, such as by labeling differing portions of the real-world data based on class (e.g., for an image of a landscape, portions of the image—such as pixels or groups of pixels—may be labeled as car, sky, tree, road, building, water, waterfall, vehicle, bus, truck, sedan, etc.). A GAN (or other DNN) may then be trained using the segmented, classified, and/or categorized data to generate new versions of the different types of objects, landscapes, and/or other features as graphics within the simulated environment.”) The use of data collected by a vehicle in a real world environment to train a DNN that generates the simulation environment is a use of the real environment data to generate the simulation. 

Regarding claim 20:
	The rejection for claim 20 is substantially the same as in claims 1 and 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 17, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Farabet in view of Alvarez et al (US20190050520A1) herein after Alvarez.

Regarding claim 7 Farabet distinctly discloses the system of claim 1.
Farabet does not distinctly disclose:
wherein the controller is configured to provide control data previously gathered from a vehicle in a real environment.
However, Alvarez does distinctly disclose:
wherein the controller is configured to provide control data previously gathered from a vehicle in a real environment. [0016] “The systems and methods herein provide a mechanism to import the vehicle performance fingerprint of a real vehicle by reading controller area network (CAN) messages from a particular car over time and mapping those values to configuration parameters used in a driving simulator. The vehicle performance fingerprint may be used to create vehicle physics models and to customize responses to control interfaces (e.g., acceleration, brakes, or steering) in the driving simulator. A vehicle physics model may include kinematic and dynamic models. For example, the vehicle performance fingerprint file may be imported by the simulator's engine and used to mimic the real vehicle driving behavior and responses to control input.”  The performance fingerprint is the control data previously gathered from a vehicle in the real environment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the vehicle simulator of Farabet with the vehicle profiles of Alvarez and arrived at a vehicle simulator for replay of previous control inputs.  The motivation for doing so would be for the purpose of allowing the simulator to be used for forensic analysis of AI policies for The systems and methods herein may be used for realistic, and thus more accurate, vehicle models for SIL or machine learning simulation. The systems and methods herein provide a mechanism to train driving policies that govern vehicle actuation on vehicle profiles that are not manufacturer estimates or generic vehicle models. Rather, vehicle profiles are specific profiles obtained from real vehicles. The systems and methods herein may support customization of machine learning models to vehicles in varying lifecycle states, e.g., brand new, recently purchased, or 10-year-old model; as well as varying vehicle maintenance conditions. The use of up-to-date vehicle profiles may have an impact on the personalization of artificial intelligence (AI) policies for autonomous vehicles. This technique may serve as forensic (post facto) analysis of AI policies for particular environments.”).

Regarding claim 9 Farabet distinctly discloses the system of claim 1.
Farabet does not distinctly disclose:
“wherein the test system is configured to replay a mission of a real vehicle in a real environment in the 3D environmental simulator by providing previously collected sensor and control inputs from the real vehicle to the vehicle simulator.
However, Alvarez does distinctly disclose:
 “wherein the test system is configured to replay a mission of a real vehicle in a real environment in the 3D environmental simulator by providing previously collected sensor and control inputs from the real vehicle to the vehicle simulator.” ([0016] “The systems and methods herein provide a mechanism to import the vehicle performance fingerprint of a real vehicle by reading controller area network (CAN) messages from a particular car over time and mapping those values to configuration parameters used in a driving simulator. The vehicle performance fingerprint may be used to create vehicle physics models and to customize responses to control interfaces (e.g., acceleration, brakes, or steering) in the driving simulator. A vehicle physics model may include kinematic and dynamic models. For example, the vehicle performance fingerprint file may be imported by the simulator's engine and used to mimic the real vehicle driving behavior and responses to control input.”) The mapping of the values from a particular car to parameters in the driving simulator is the replay of a mission of a real vehicle in the vehicle simulator. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the vehicle simulator of Farabet with the vehicle profile message mapping of Alvarez  and arrived at a vehicle simulator for replay of real scenarios.  The motivation for doing so would be for the purpose of allowing the simulator to be used for forensic analysis of AI policies for autonomous vehicles as taught by Alvarez ([0015]“The systems and methods herein may be used for realistic, and thus more accurate, vehicle models for SIL or machine learning simulation. The systems and methods herein provide a mechanism to train driving policies that govern vehicle actuation on vehicle profiles that are not manufacturer estimates or generic vehicle models. Rather, vehicle profiles are specific profiles obtained from real vehicles. The systems and methods herein may support customization of machine learning models to vehicles in varying lifecycle states, e.g., brand new, recently purchased, or 10-year-old model; as well as varying vehicle maintenance conditions. The use of up-to-date vehicle profiles may have an impact on the personalization of artificial intelligence (AI) policies for autonomous vehicles. This technique may serve as forensic (post facto) analysis of AI policies for particular environments.”).

The rejection for claim 17 is substantially the same as in claim 7.
The rejection for claim 19 is substantially the same as in claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20140379171A1 Kim et al directed to methods for controlling a vehicle. 
US8019447B2 Hoisington et al directed to forming an integrated simulation model of an actual environment in which the device is or will be operating.
US20200339109A1 Hong et al directed to simulating realistic test data. 
US11022971B2 Penna directed to recording data in driverless vehicles.
US20190302761A1 Huang et al directed to operation of vehicles in virtual reality environments.
 US9358924B1 Preston et al directed to modeling advanced automotive safety systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Asija whose telephone number is (571)272-4857. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.A./Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148